DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 19 January 2021 and 07 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2019/0016113 A1) in view of Helmig (US 4,178,850 A).
As related to independent claims 1, 6, & 8 Sano et al. teaches an ink jet recording method [claim 6] or apparatus [claim 8] comprising: applying a reaction liquid containing a component that increases a viscosity of an ink to an image formation surface of a transfer member (Sano et al. – Page 1, Paragraph 4; Page 6, Paragraphs 106-107; and Figure 2, shown below); applying an ink to the image formation surface of the transfer member to form an ink image (Sano et al. – Page 1, Paragraph 4; Page 6, Paragraph 108 – Page 7, Paragraph 117; and Figure 2, shown below); and transferring the ink image from claims 1, 6, & 8] (Sano et al. – Page 2, Paragraphs 31-32), a swelling rate of the surface layer by 1,2-hexanediol is 5% or less, and a storage elastic modulus of the surface layer is 30 MPa or more to 250 MPa or less (Sano et al. – Page 3, Paragraph 43 – Page 4, Paragraph 52 and Page 4, Paragraph 66).


    PNG
    media_image1.png
    154
    225
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    351
    420
    media_image2.png
    Greyscale


Continuing with claims 1, 6, & 8, Sano et al., while teaching the make-up of the surface layer that would fall into the range of limitations as claimed, does not specify low swelling rate.  However, one of ordinary skill in the art at the time of filing would have understood the desire to control the swelling rate of the surface layer, that is an inherent desire of creating/modifying a surface layer in image transfer printing.  Meanwhile, Helmig teaches a method and apparatus for transfer printing and the need for the surface layer to retain its elasticity while having low swelling (Helmig – Column 1, Line 22 – specifically teaches the swelling rate is 5% or less [i.e. not subject to swelling] (Helmig – Column 2, Lines 17-28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize the desire to control the swelling rate of the surface layer, that is an inherent desire of creating/modifying a surface layer in image transfer printing and therefore accentuate the resulting characteristics of Sano et al. with the desired results specifically taught by Helmig in an effort to provide the most appropriate and suitable swelling rate and elasticity required to provide a surface layer not subject to swelling and has an elastic memory so it does not become engraved while providing excellent ink receptivity and release properties (Helmig – Column 2, Lines 17-28).

As related to dependent claim 2, the combination of Sano et al. and Helmig remains as applied above and continues to teach the surface layer contains a condensate of a hydrolyzable organosilane compound (Sano et al. – Page 3, Paragraph 52 – Page 4, Paragraph 65).
As related to further dependent claim 3, the combination of Sano et al. and Helmig remains as applied above and continues to teach the condensate of the hydrolyzable organosilane compound has a hydrocarbon group represented by the following General Formula (3),
-(CnH2n-m)p- (3)
wherein n represents an integer of 1 to 7, m represents an integer of 0 to 2, and p represents an integer of 1 to 120 (Sano et al. – Page 3, Paragraph 52 – Page 5, Paragraph 85).
As related to dependent claim 4, the combination of Sano et al. and Helmig remains as applied above and continues to teach the transfer member is used for heat transfer (Sano et al. – Page 8, Paragraphs 143-149).
As related to dependent claim 5, the combination of Sano et al. and Helmig remains as applied above and continues to teach the swelling rate of the surface layer by the 1,2-hexanediol is 3% or less [i.e. not subject to swelling] (Helmig – Column 2, Lines 17-28).
As related to dependent claim 7, the combination of Sano et al. and Helmig remains as applied above and continues to teach heating the ink image at a temperature for transferring the ink image to the recording medium (Sano et al. – Page 8, Paragraphs 143-149).
As related to dependent claim 9, the combination of Sano et al. and Helmig remains as applied above and continues to teach a heating device that heats the ink image at a temperature for transferring the ink image to the recording medium (Sano et al. – Page 8, Paragraphs 143-149 and Page 9, Paragraph 163).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soria et al. (US 2008/0138546 A1) teaches a surface layer of a transfer member containing a condensate of a hydrolysable organosilane compound.  Kushida et al. (US 2017/0028710 A1) teaches a surface layer of a transfer member made up of various elastomer materials.  Saito et al. (US 2019/0016118 A1) teaches a transfer member with a substrate of rubber containing a condensate of organosilane.  LANDA et al. (US 2020/0326646 A1) teaches a . 
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/John Zimmermann/Primary Examiner, Art Unit 2853